Case: 18-13186   Date Filed: 03/18/2019   Page: 1 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-13186
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 2:18-cv-14149-JEM



DANIEL E. KOWALLEK,

                                                           Plaintiff-Appellant,

                                  versus

RELATION INSURANCE SERVICES OF FLORIDA, INC.,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (March 18, 2019)



Before TJOFLAT, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
                Case: 18-13186        Date Filed: 03/18/2019       Page: 2 of 5


       Daniel Kowallek, proceeding pro se, appeals from the district court’s order

dismissing his complaint for lack of subject-matter jurisdiction under the

Rooker-Feldman doctrine. Kowallek challenges the procedure employed by the

district court and contends the district court improperly applied the Rooker-

Feldman doctrine to his claim for unjust enrichment. After review, we affirm.

                                       I. DISCUSSION

   A. Procedural Issues1

       Kowallek first contends the magistrate judge prematurely issued her report

and recommendation without giving him an opportunity to respond to Appellee

Relation Insurance Services of Florida, Inc.’s (Relation) renewed motion to

dismiss his complaint. 2 That challenge lacks merit because, among other reasons,

Kowallek’s response was before the district court when it determined whether to

adopt the magistrate judge’s report and recommendation. Thus, even if we were to

assume the magistrate judge erred by prematurely issuing her report and

recommendation, Kowallek suffered no resulting prejudice.3


       1
         We review whether the district court followed proper procedures for abuse of discretion.
See Hughes v. Attorney Gen. of Fla., 377 F.3d 1258, 1262 (11th Cir. 2004) (“[I]t would be an
abuse of the district court’s discretion to apply an inappropriate legal standard or fail to follow
the proper procedures in making its determination.”).
       2
          Relation’s motion to dismiss (USDC Doc. 18) merely incorporated by reference the
arguments it raised in a previous motion to dismiss (USDC Doc. 12) to which Kowallek both
filed a response (USDC Doc. 13) and amended his complaint (USDC Docs. 14–15).
       3
        Kowallek also contends the magistrate judge erred by considering materials from an
appendix Relation filed with its initial motion to dismiss. Specifically, Kowallek contends the
                                                2
                 Case: 18-13186        Date Filed: 03/18/2019       Page: 3 of 5


   B. Rooker-Feldman 4

       Under the Rooker-Feldman doctrine, the lower federal courts lack

jurisdiction to review final judgments issued by state courts. See Lozman v. City of

Riviera Beach, Fla., 713 F.3d 1066, 1072 (11th Cir. 2013). But the Rooker-

Feldman doctrine is narrow in scope. See id. (citing Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284 (2005)). It applies only to “cases brought

by state-court losers complaining of injuries caused by state-court judgments

rendered before the district court proceedings commenced and inviting district

court review and rejection of those judgments.” Nicholson v. Shafe, 558 F.3d
1266, 1273 (11th Cir. 2009) (quotation omitted).5

       To determine whether a claim invites rejection of a state court decision, we

consider whether the claim “was either (1) one actually adjudicated by a state court

or (2) one ‘inextricably intertwined’ with a state court judgment.” Target Media

Partners v. Specialty Marketing Corp., 881 F.3d 1279, 1286 (11th Cir. 2018). A


appendix allowed Relation to circumvent the page limits on its motion to dismiss and violated
Eleventh Circuit Rule 30-1(a). Kowallek misunderstands the governing rules. In any event, he
waived this argument by not first presenting it to the district court for consideration. See Access
Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004).
       4
          We review de novo a dismissal for lack of federal subject-matter jurisdiction.
Barbour v. Haley, 471 F.3d 1222, 1225 (11th Cir. 2006). The party invoking subject-matter
jurisdiction bears the burden of proving its existence. See Sweet Pea Marine, Ltd. v. APJ
Marine, Inc., 411 F.3d 1242, 1247 (11th Cir. 2005).
       5
        The parties do not dispute that the state-court proceedings have ended for purposes of
applying the Rooker-Feldman doctrine. See Nicholson, 558 F.3d at 1275.

                                                 3
               Case: 18-13186     Date Filed: 03/18/2019     Page: 4 of 5


claim is inextricably intertwined “if it asks to effectively nullify the state court

judgment, or it succeeds only to the extent that the state court wrongly decided the

issues.” Id. (quotation omitted). But a claim is not inextricably intertwined unless

it “rais[es] a question that was or should have been properly before the state court.”

Id.

      Kowallek contends his unjust-enrichment claim is independent of the state

court’s judgment for purposes of Rooker-Feldman, because he could establish an

unjust-enrichment claim under Florida law without referencing that judgment. But

the relevant inquiry is not whether Kowallek’s claim necessarily references the

state court’s judgment; it is whether Kowallek’s claim seeks to “effectively nullify

the state court judgment [or] succeeds only to the extent that the state court

wrongly decided the issues.” Target Media Partners, 881 F.3d at 1286 (emphasis

added).

      According to Kowallek’s amended statement of his claim, Relation received

the bond proceeds in violation of 42 U.S.C. § 407. From that premise, Kowallek

contends Relation should be forced to return the proceeds—despite the state

court’s rejection of his argument that the bond proceeds are exempt from release

under § 407—because it would be unjust to allow Relation to keep proceeds that

were released in violation of § 407. In other words, Kowallek asks the federal

court to effectively nullify the state court’s decision to release the bond proceeds to


                                            4
                Case: 18-13186        Date Filed: 03/18/2019      Page: 5 of 5


Relation. See Target Media Partners, 881 F.3d at 1286. The district court thus did

not err by concluding Kowallek’s unjust-enrichment claim was inextricably

intertwined with the state court’s judgment.

                                     II. CONCLUSION

       Kowallek was not prejudiced by the timing of the magistrate judge’s report

and recommendation, and the district court did not err by dismissing Kowallek’s

complaint for lack of subject-matter jurisdiction under the Rooker-Feldman

doctrine. 6 We deny Relation’s request for sanctions, however, because Kowallek’s

challenge to the district court’s application of the Rooker-Feldman doctrine is not

frivolous—especially in light of Kowallek’s pro se status.

       AFFIRMED.




       6
         Because we conclude the district court lacked jurisdiction under the Rooker-Feldman
doctrine, we need not decide whether the district court otherwise would have had federal-
question jurisdiction over an unjust-enrichment claim brought under state law on the basis of a
purported violation of 42 U.S.C. § 407.

                                                5